Citation Nr: 1329866	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for keratoconus of the eyes.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel	


INTRODUCTION

The Veteran had active service in the Navy from January 1994 to January 1998.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for keratoconus of the eyes and assigned as evaluation of 30 percent effective June 18, 2010.  An August 2012 rating decision decreased the rating from 30 percent disabling to noncompensable, effective November 1, 2012.  A December 2012 rating decision increased the rating from noncompensable to 10 percent disabling, effective November 1, 2012.  

The Veteran presented testimony relevant to his appeal at a personal hearing before a Decision Review Officer (DRO) at the RO in November 2012.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).  

In this case, a January 2013 Report of General Information reveals that the Veteran called and stated that he did not want to further his appeal to Washington, DC at the time.  On his January 2013 VA Form 9, the Veteran stated "I don't want a hearing. I already had a hearing in December in Newark, NJ."  He also stated "I'm done, spent four years fighting and filing appeals... Veterans get treated like garbage in this country."  The Veteran also stated "I already had a hearing in Newark in December. I don't want another hearing; don't want a hearing in Washington.  No more appeals or hearings."  The Board finds that this statement meets the requirements of 38 C.F.R. § 20.204.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


